TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 6, 2013



                                     NO. 03-12-00104-CR


                              Edward Lamoyne King, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM 26TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE FIELD




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment: IT IS ORDERED, ADJUDGED AND DECREED by the Court that the judgment

of the trial court is in all things affirmed; and it appearing that the appellant is indigent and

unable to pay costs, that no adjudication as to costs is made; and that this decision be certified

below for observance.